Case 1:21-cv-00374-RP Document5 Filed 05/12/21 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Texas

Gary Watsky

 

Plaintiff(s)
Vv.

ROBERT CHODY, former Williamson County Sheriff;
MARK LUERA, former Williamson County
Lieutenant; STEVE DEATON, former Williamson
County Commander; AND UNKNOWN

Civil Action No. 1:21-cv-00374

 

Nee? ee ee ee ee ee eee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Mark Luera
510 FM 3405
Georgetown, TX 78633

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Lamar Treadwell
1308 E. Common St., Suite 205, New Braunfels, TX 78132

Smith & Vinson Law Firm, PLLC.
1411 West Ave., #100, Austin, TX 78704

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 05/10/2021

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00374-RP Document5 Filed 05/12/21 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-00374

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

(1 I personally served the summons on the individual at (place)

 

on. (date) ; or

 

J I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

7 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 3 or
[ [returned the summons unexecuted because 5 or
C] Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:21-cv-00374-RP Document5 Filed 05/12/21 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT
for the

Western District of Texas

Gary Watsky

 

Plaintiffs)

v. Civil Action No. 1:21-cv-00374

ROBERT CHODY, former Williamson County Sheriff;
MARK LUERA, former Willlamson County
Lieutenant; STEVE DEATON, former Williamson
County Commander; AND UNKNOWN

 

Defendant(s)

Nee ee Ne ee ee ee ee ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Stephen "Steve" Deaton
704 Jocosa LN
Leander, TX 78641

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Lamar Treadwell
1308 E, Common St, Suite 205, New Braunfels, TX 78132

Smith & Vinson Law Firm, PLLC
1411 West Ave., #100, Austin, TX 78701

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 05/10/2021

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00374-RP Document5 Filed 05/12/21 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:21-cv-00374

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

(7 I personally served the summons on the individual at (place)

 

on (date) 3; or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

oni (date) , and mailed a copy to the individual’s last known address; or

CI I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 3; or
[1 I returned the summons unexecuted because 5 or
[I Other (specify):
My fees are $ for travel and $ for services, for a total of $ a)

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:21-cv-00374-RP Document5 Filed 05/12/21 Page 5 of6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Texas

Gary Watsky

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-00374

ROBERT CHODY, former Williamson County Sheriff;
MARK LUERA, former Williamson County
Lieutenant; STEVE DEATCN, former Williamson

 

County Commander; AND UNKNOWN
Defendant(s)

Ne ee ee ee ee ee ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Robert Chody
10500 Avery Club DR Unit 26
Austin, TX 78717

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Lamar Treadwell
1308 E. Common St., Suite 205, New Braunfels, TX 78132

Smith & Vinson Law Firm, PLLC
1411 West Ave., #100, Austin, TX 78701

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 05/10/2021

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00374-RP Document5 Filed 05/12/21 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-00874

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

[ I personally served the summons on the individual at (place)

 

on (date) 3 or

 

CI I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
[1 I returned the summons unexecuted because ; or
C Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
